Case 5:18-cv-14022-JEL-RSW ECF No. 97, PageID.1687 Filed 01/12/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

Housing Enterprise Insurance
Company, Inc.,

                       Plaintiff,      Case No. 18-14022

v.                                     Judith E. Levy
                                       United States District Judge
Hope Park Homes Limited
Dividend Housing Association           Mag. Judge R. Steven Whalen
Limited Partnership, et al.,

                       Defendants.

________________________________/

                        SCHEDULING ORDER

      The Court held a status conference in the above captioned matter

on August 5, 2020, and pursuant to the stipulated order dated January

4, 2021, the following are the dates set and agreed on by the parties to

this litigation:


             EVENT                               DEADLINE
Discovery completed by:             May 31, 2021

Dispositive Motions filed by:       June 30, 2021
Findings of Fact and
                                    December 6, 2021
Conclusions of Law filed by:
Bench Trial Date:                   December 13, 2021 at 9:00 a.m.
Case 5:18-cv-14022-JEL-RSW ECF No. 97, PageID.1688 Filed 01/12/21 Page 2 of 3




                                NON-JURY TRIAL



Expert Discovery

      If the Court has set no specific deadlines for the disclosure and

timing of expert testimony, Fed. R. Civ. P. 26(a)(2)(D) will govern the

disclosure and timing of expert testimony.

Discovery Disputes

      As discussed at the scheduling conference, the parties are

required to first confer and attempt to narrow any disagreements in

regard to discovery. E.D. Mich. Local R. 37.1.

      In the event a dispute still exists after the parties confer, the

Court’s practice guidelines require parties to contact the Court via

telephone prior to filing any discovery motions. The Court will then

hold a telephonic conference with the parties regarding the subject of

the dispute. The Court will only permit discovery motions to be filed

after it holds a telephonic conference on the dispute; discovery motions

filed without leave of Court will be stricken from the docket.


Dated: January 12, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge
Case 5:18-cv-14022-JEL-RSW ECF No. 97, PageID.1689 Filed 01/12/21 Page 3 of 3




                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 12, 2021.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager
